DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 12/01/2021.



 	Examiner’s statement of reason of allowance

The following is an examiner's statement of reasons for allowance: In interpreting the claims, in light of the Specification and the applicant's amendments filed on 12/01/2021, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.
 	The present relates to a method of  one or more nodes participating in a blockchain, the first public key, the server computer being different from the blockchain, wherein a node of the one or more nodes participating in the blockchain generates a second public key and a second private key specific to the user of the communication device, generates a digital signature comprising the first public key generated by the communication device signed with the second private key generated by the node participating in the blockchain, and a trust token using that comprises the digital signature that comprises the first public key generated by the communication device as signed with the second private key generated by the node participating in the blockchain; 	
 	Independent claims 1, and 11, recite the uniquely distinct features of “  one or more nodes participating in a blockchain, the first public key, the server computer being different from the blockchain, wherein a node of the one or more nodes participating in the blockchain generates a second public key and a second private key specific to the user of the communication device, generates a digital signature comprising the first public key generated by the communication device signed with the second private key generated by the node participating in the blockchain, and a trust token using that comprises the digital signature that comprises the first public key generated by the communication device as signed with the second private key generated by the node participating in the blockchain.



 	Applicant respectfully submits that the cited references fail to disclose, teach, or suggest all the features of amended independent claim 1. For example, claim 1 recites, among other things, "a node of the one or more nodes participating in the blockchain generates a second public key and a second private key specific to the user of the communication device" and "generates a digital signature comprising the first public key generated by the communication device signed with the second private key generated by the node participating in the blockchain" and "generating, by the server computer, a trust token that comprises the digital signature that comprises the first 
Zhang describes that "[an] authorization server [that] is a blockchain node... may write [] identification information and [] authorization information into [a] block [of the blockchain]... and may also broadcast the identification information and the authorization information to other nodes." Zhang, at [0064]. Zhang also details that "as a node in the blockchain network, an access server may utilize the identification information stored in the blockchain to perform the identity verification on access when it receives an access request message sent by the user device.." 
Zhang, at [0065]. Zhang states that "a user may use his/her own private key on any one blockchain node" and "the access server may use the private key to seek any one block in the blockchain to inquire and obtain the identification information and the authorization information of the user." Id., at [0070]. Zhang simply does not contemplate "a node of the one or more nodes participating in the blockchain generat[ing] a second public key and a second private key specific to the user of the communication device" or any public key or private key at all. Therefore, Zhang does not disclose "generat[ing] a digital signature comprising the first public key generated by the communication device signed with the second private key generated by the node participating in the blockchain," as recited by amended claim 1. Nor does Zhang disclose "generating, by the server computer, a trust token that comprises the digital signature that comprises the first public key generated by the communication device as signed with the second private key generated by the node participating in the blockchain," as recited in amended claim 1. 
Furthermore, Applicant submits that Agarwal does not remedy the deficiency of Zhang. Agarwal is directed to "[a] management application 149 [that] can authenticate [a] management token 151 by verifying a digital signature of the management token 151... [and] can extract... device policies embedded within the management token 151." Agarwal, at [0049]. Applicant respectfully submits that verifying a digital signature of a management token and extracting device policies from it has nothing to do with a blockchain "a node of the one or more nodes participating in the blockchain generat[ing] a second public key and a second private key specific to the user of the communication device," as recited in amended claim 1. Agarwal, in fact, does not reference a blockchain at all. Therefore, Agarwal does not contemplate "a node of [] one or more nodes participating in the blockchain generat[ing] a second public key and a second private key specific to [a] user of [a] communication device," as recited in amended claim 1 and claim 11. Because Agarwal does not contemplate such features, it does not teach "generat[ing] a digital signature comprising the first public key generated by the communication device signed with the second private key generated by the node participating in the blockchain," as recited by amended claim 1 and claim 11. Nor does Agarwal disclose "generating, by the server computer, a trust token that comprises the digital signature that comprises the first public key generated by the communication device as signed with the second private key generated by the node participating in the blockchain," as recited in amended claim 1 and claim 11.

However, the prior art of record, either individually or in a reasonable combination, fails to disclose or suggest the underline limitations when in combination with the remaining limitations currently recited in the independent claims 1, and 11. In addition, updated search also did not yield any new applicable prior art with respect to the underlined limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496